1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6
                                        DISTRICT OF NEVADA
7
                                                   ***
8
     KIM BLANDINO,                                         Case No. 2:19-cv-01010-GMN-VCF
9
                                         Petitioner,
10          v.                                                           ORDER
11
     LAS VEGAS DETENTION CENTER, et al.,
12
                                     Respondents.
13

14          This habeas action comes before the Court for initial review.
15          The papers presented are subject to multiple deficiencies.
16          First, petitioner has not properly commenced this civil action by either paying the
17   $5.00 filing fee or submitting a properly completed pauper application.
18          Second, petitioner did not file his petition on the Court’s required petition form, as
19   required by Local Rule LSR 3-1.
20          Third, petitioner did not name a proper respondent. Under Rule 2(a) of the Rules
21   Governing Section 2254 Cases, petitioner must name as respondent the state officer who
22   has custody of him under the challenged state-court judgment. See also Rumsfeld v.
23   Padilla, 542 U.S. 426 (2004). Petitioner named the Las Vegas Detention Center and City
24   Attorney Brad Jerbie. Neither is his custodian under the challenged judgment. The
25   detention center, in particular, is a building, not an officer.
26          IT IS THEREFORE ORDERED that the Clerk shall file the petition and that
27   petitioner shall have thirty (30) days from entry of this order within which to both: (1) pay
28   the $5.00 filing fee or submit a properly completed application to proceed in forma

                                                       1
1    pauperis; and (2) file an amended petition on the Court’s required petition form that names

2    a proper respondent. This action will be dismissed without further advance notice if

3    petitioner fails to timely comply fully with this order. 1

4           The Clerk shall SEND petitioner: (a) two copies each of a pauper form for an

5    inmate and a § 2254 petition form; (b) one copy of the instructions for each form; and (c)

6    a copy of the papers that he filed.

7           DATED THIS June 15, 2019

8

9
                                                  _________________________________
10                                                  Gloria M. Navarro, Chief Judge
11                                                  United States District Court

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
            1 The filing of the petition pursuant to this order does not reflect that either the
28   petition or this action is free of deficiencies.

                                                     2
